DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2020 has been entered.
 Allowable Subject Matter
Claims 1, 16 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display panel comprising: a first substrate comprising a-first pixel regions, a-second pixel regions, a-third pixel regions, and a light-blocking region which are defined therein; and a second substrate comprising a first element, a second element, and a third element respectively corresponding one-to-one to the first pixel regions, the second pixel regions, and the third pixel regions, wherein the first substrate comprises: a base layer, a first color filter layer disposed on one surface of the base layer and overlapping the light-blocking region and the first pixel regions in a plan view, a light-blocking layer disposed on one surface of the first color filter layer and overlapping the light-blocking region in a plan view, a second color filter layer disposed on the one surface of the base layer and overlapping the second pixel regions in a plan view, a third color filter layer disposed on the one surface of the base layer and overlapping the third pixel regions in a plan view, and a step compensation layer disposed on one surface of the light-blocking layer to overlap the first color filter layer and the light-blocking layer disposed between adjacent to the first pixel regions and not to overlap the adjacent first pixel regions in a plan view.
Claim 16 recites, inter alia, a display panel comprising: a first base layer; a circuit layer disposed on the first base layer; a second base layer facing the first base layer, the second base layer including first pixel regions disposed in a first direction, second pixel regions disposed in the first direction, third pixel regions disposed in the first direction and a light-blocking region surrounding the first to third pixel regions; a first color filter layer disposed under the second base layer and overlapping the light-blocking region and the first pixel regions in a plan view; a light-blocking layer disposed under the first color filter layer and overlapping the light-blocking region in a plan view; a second color filter layer disposed under the second base layer and overlapping the second pixel regions in a plan view; a third color filter layer disposed under the second base layer and overlapping the third pixel regions in a plan view; and a step compensation layer disposed under the light-blocking layer overlapping the light-blocking region disposed between adjacent first pixel regions and not overlapping the adjacent first pixel regions in a plan view, wherein a portion of the first color filter layer is disposed between the second base layer and the light-blocking layer.
Claim 21 recites, inter alia, a color conversion panel comprising: a base layer including first pixel regions and second pixel regions and a light blocking region surrounding the first pixel regions and the second pixel regions; a first color filter layer disposed to overlap the first pixel regions and the light-blocking region in a plan view; a light-blocking layer disposed to overlap the light-blocking region in a plan view; and a second color filter layer disposed to overlap the second pixel regions and the light blocking layer in a plan view, wherein the second color filter layer includes a first portion extending in a first direction and a second portion extending substantially perpendicular to the first direction, and wherein the second portion extends between adjacent first pixel regions to overlap the first color filter layer and the light-blocking layer disposed between adjacent first pixel regions and not to overlap the adjacent first pixel regions in a plan view.
None of the prior art of record alone or in combination discloses the claimed invention.
Yeh et al. (US 2004/0201798) discloses a display panel comprising: a first substrate comprising a-first pixel regions, a-second pixel regions, a-third pixel regions, and a light-blocking region which are defined therein; and a second substrate comprising a first element, a second element, and a third element respectively corresponding one-to-one to the first pixel regions, the second pixel regions, and the third pixel regions, wherein the first substrate comprises: a base layer, a first color filter layer disposed on one surface of the base layer and overlapping the light-blocking region and the first pixel regions in a plan view, a light-blocking layer disposed on one surface of the first color filter layer and overlapping the light-blocking region in a plan view, a second color filter layer disposed on the one surface of the base layer and overlapping the second pixel regions in a plan view, a third color filter layer disposed on the one surface of the base layer and overlapping the third pixel regions in a plan view, and a step compensation layer disposed on one surface of the light-blocking layer to overlap the first color filter layer and the light-blocking layer; and a color conversion panel comprising: a base layer including first pixel regions and second pixel regions and a light blocking region surrounding the first pixel regions and the second pixel regions; a first color filter layer disposed to overlap the first pixel regions and the light-blocking region in a plan view; a light-blocking layer disposed to overlap the light-blocking region in a plan view; and a second color filter layer disposed to overlap the second pixel regions and the light blocking layer in a plan view, wherein the second color filter layer includes a first portion extending in a first direction and a second portion extending substantially perpendicular to the first direction.
Nagasawa (US 2018/0088405) discloses a display panel comprising: a first base layer; a circuit layer disposed on the first base layer; a second base layer facing the first base layer, the second base layer including first pixel regions disposed in a first direction, second pixel regions disposed in the first direction, third pixel regions disposed in the first direction and a light-blocking region surrounding the first to third pixel regions; a first color filter layer disposed under the second base layer and overlapping the light-blocking region and the first pixel regions in a plan view; a light-blocking layer disposed under the first color filter layer and overlapping the light-blocking region in a plan view; a second color filter layer disposed under the second base layer and overlapping the second pixel regions in a plan view; a third color filter layer disposed under the second base layer and overlapping the third pixel regions in a plan view; and a step compensation layer disposed under the light-blocking layer overlapping the light-blocking region, wherein a portion of the first color filter layer is disposed between the second base layer and the light-blocking layer.
However, neither Yeh nor Nagasawa discloses a step compensation layer disposed between adjacent to the first pixel regions and not to overlap the adjacent first pixel regions in a plan view, wherein the second portion extends between adjacent first pixel regions to overlap the first color filter layer and the light-blocking layer disposed between adjacent first pixel regions and not to overlap the adjacent first pixel regions in a plan view, and the step compensation layer disposed between adjacent first pixel regions and not overlapping the adjacent first pixel regions in a plan view, nor would it have been obvious to do so in combination.
Claims 2-5, 7-15, 17-20 and 22 are allowed by virtue of dependency from claims 1, 16 and 21, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
1/1/2021